Citation Nr: 1214905	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-26 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the back claimed as secondary to residuals of service-connected gunshot wounds.  

2.  Entitlement to service connection for left shoulder arthritis claimed as secondary to residuals of service-connected gunshot wounds.  

3.  Entitlement to service connection for a right shoulder condition claimed as secondary to residuals of service-connected gunshot wounds.  

4.  Entitlement to service connection for arthritis of the cervical spine claimed as secondary to residuals of service-connected gunshot wounds.  

5.  Entitlement to a rating in excess of 10 percent prior to September 28, 2009, and entitlement to a rating in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a rating in excess of 20 percent for residuals of gunshot wounds to Muscle Group I. 

7.  Entitlement to a rating in excess of 20 percent for residuals of gunshot wounds to Muscle Group II.

8.  Entitlement to a rating in excess of 10 percent for residuals of gunshot wounds to Muscle Group XX.  

9.  Entitlement to a rating in excess of 10 percent for residuals of gunshot wounds to Muscle Group XXI.

10.  Entitlement to a compensable rating for residuals of fractures of the 3rd, 4th, 5th, and 6th ribs.  

11.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from November 1967 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeals from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a Board hearing at the RO in October 2011.   

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The record in this case indicates that the Veteran has asserted he had to retired from employment as a result of his PTSD.  Thus the issue of entitlement to TDIU has been included on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In April 2012, the Veteran's representative submitted a statement indicating that there was medical evidence at the Fayetteville VA Medical Center from May 2011 to the present which was pertinent to all the issues on appeal.  The representative requested that the evidence be obtained and forwarded to the Board for consideration.  This evidence must be obtained to the extent possible.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, the Veteran testified in October 2011, that he was receiving ongoing treatment from a private health care provider, Dr. Hamilton, for his orthopedic problems including his cervical spine and shoulders.  He had been receiving the treatment for the past five years.  The Board finds this evidence must also be obtained to the extent possible.  

The Veteran has claimed entitlement to increased ratings for residuals of gunshot wound injuries to Muscle Groups I, II, XX and XXI.  At the time of the October 2011 travel Board hearing conducted by the undersigned, the Veteran testified that the symptomatology associated with his service-connected residuals of a gunshot wound had increased in the preceding three or four years.  He reported a more significant tremor in the left hand, greater weakness in the left hand and an increase in restriction in the range of motion of the left arm and shoulder.  The pain was getting very significant and had increased in the last few years.  The Board finds the Veteran should be afforded a current VA examination to determine the extent of symptomatology associated with the service-connected residuals of the gunshot wound.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).

The Veteran has claimed entitlement to service connection for arthritis of the back, for left shoulder arthritis, for a right shoulder condition and for arthritis of the cervical spine, all of which are claimed as secondary to residuals of the service-connected gunshot wounds.  In support of the Veteran's claims, VA arranged to have an examination conducted to obtain an etiology opinion regarding the disorders.  The examiner determined that there was no left shoulder X-ray evidence of arthritis.  He found evidence of osteoarthritis in the cervical and lumbar spine and in the right shoulder.  The examiner opined that the osteoarthritis was part of the natural aging process and, while the Veteran had extensive injury from the gunshot wound, it was as likely as not that the gunshot wound to Muscle Group I, II, XX and XXI did not contribute to progression of the osteoarthritis of the cervical and lumbar spine and right shoulder.  The Board finds this examination report is deficient for ratings purposes.  The examiner did not provide a rationale for why he determined that the osteoarthritis was not linked to the extensive gunshot wound injury.  A private medical record which is dated in January 2007 indicates the author found the Veteran had marked and significant and very symptomatic bilateral acromioclavicular joints secondary to posttraumatic degenerative changes which were secondary to injuries while in the military.  The Board notes that this letter references both the left gunshot wound and the fact that the Veteran reported he experienced "traumatic falls and injuries" while in the service.  The Board's review of the service treatment records reveals no evidence of any complaints of, diagnosis of or treatment for problems with the right shoulder.  Significantly, the Board notes the Veteran is a combat Veteran and there a possibility that the injuries were occurred during combat, but there is no evidence with regard to this either way.  The Board finds the probative value of this opinion is undercut by the lack of evidence of in-service injuries to the Veteran's right shoulder.  Furthermore, the physician did not provide a rationale for why he found there was a link between the currently existing pathology and the Veteran's active duty service or the service-connected disabilities.  Based on the above, the Board finds the Veteran's current service connection claims must be remanded to obtain opinions as to whether the Veteran has arthritis of the shoulders or back which is etiologically linked to his service-connected disability or to active duty service which is supported by an adequate rational.  

As noted in the introduction, the issue of entitlement to TDIU has been raised by the record.  Service connection is currently in effect for PTSD (evaluated as 30 percent disabling), for residuals of gunshot wounds to Muscle Group I (evaluated as 20 percent disabling), for residuals of gunshot wounds to Muscle Group II (evaluated as 20 percent disabling), for residuals of gunshot wounds to Muscle Group XX (evaluated as 10 percent disabling), for residuals of gunshot wounds to Muscle Group XXI (evaluated as 10 percent disabling) and for residuals of fractures of the 3rd, 4th, 5th, and 6th ribs (evaluated as noncompensably disabling).  The Veteran has not been afforded a VA examination which takes into account the effect that all the service-connected disabilities have on the Veteran's employability.  The Board finds that such an examination is required in order to accurately adjudicate the claim.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for any of the disabilities on appeal since his discharge from active duty.  After securing any necessary releases, the RO/AMC should obtain any records identified by the Veteran which are not duplicates of those already contained in the claims file.  Regardless of the Veteran's response, obtain relevant VA treatment records dating since May 2011 from the Fayetteville VA Medical Center as well as all other outstanding VA medical records.

2.  The Veteran's claims folder must be forwarded to a qualified examiner in order to obtain opinions as to the disability associated with his service-connected residuals of shell fragment wounds.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should conduct all necessary diagnostic testing and evaluation needed to make the following determinations:  

a).  Indicate all muscle groups affected by residuals of shell fragment wounds which are currently on appeal.

b).  Indicate whether each residual of the shell fragment wounds is productive of slight, moderate, moderately severe, or severe disability to the specific Muscle Group involved.

c).  Indicate whether each residual of the shell fragment wounds is manifested by a lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

d).  Indicate whether each residual of the shell fragment wounds is manifested (where appropriate) by (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or (G) induration or atrophy of an entire muscle following simple piercing by a projectile.

A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

3.  The Veteran's claims folder must be forwarded to a qualified examiner in order to obtain opinions as to the etiology of his claimed arthritis of the back, arthritis of the left shoulder, arthritis of the cervical spine and right shoulder condition.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All clinical and special test findings should be clearly reported.  After a review of the record and completion of any examination deemed necessary, the examiner should attempt to express the following opinions:  

a.)  Is it as likely as not (probability of 50 percent or more) that the Veteran has arthritis of the back, arthritis of the left shoulder, arthritis of the cervical spine and/or a right shoulder condition which initially manifested during active service, or was otherwise incurred or aggravated due to an incident, injury or disease during active service?  

b.)  Is it as likely as not (probability of 50 percent or more) that the Veteran has arthritis of the back, arthritis of the left shoulder, arthritis of the cervical spine and/or a right shoulder condition which is secondary to or permanently made worse (aggravated) by the service-connected residuals of a gunshot wound?  

The examiner must reconcile the opinions with all other clinical evidence of record to include, specifically, the findings included in the January 2007 opinion from the private physician which found the Veteran had significant and very symptomatic bilateral acromioclavicular joints secondary to posttraumatic degenerative changes which were secondary to injuries while in the military including a gunshot wound and falls.  

A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  Following completion of the above, schedule the Veteran for an appropriate VA examination(s) to determine the extent of symptomatology associated with all of his service-connected disabilities and to determine the impact that his service-connected disabilities have on his ability to obtain and maintain substantially gainful employment.  Inform the examiner that service connection is in effect for PTSD, for residuals of gunshot wounds to Muscle Group I, for residuals of gunshot wounds to Muscle Group II, for residuals of gunshot wounds to Muscle Group XX, for residuals of gunshot wounds to Muscle Group XXI and for residuals of fractures of the 3rd, 4th, 5th, and 6th ribs.  The claims file must be made available prior to completion of the evaluation(s).  The examiner(s) must annotate the examination report(s) to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner(s) must set out all symptomatology which is attributable to the service-connected disabilities.  In addition, the examiner(s) must provide a detailed description of functional impairments found and explain their impact on the appellant's ability to obtain and secure substantially gainful employment.

The examiner(s) should reconcile the opinions with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner(s) should so state and provide a rationale for why the opinion would require resort to speculation.  

5.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that it is responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, readjudicate the claims.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


